DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 (Instant Application 17/066,081) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 20-28, 31-32 of U.S. Patent No. 9,131,385,  claims 1-9, 12-17 of U.S. 9,179,354.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patents substantially discloses variant of the instant claims as shown below in the table as follows:

Instant Application 17/066081
U.S. Patent No. 9,131,385
1. A system comprising: a first optimization server comprising a first publish-subscribe broker configured to connect to a first cellular base transceiver station, wherein the first cellular base transceiver station is configured to communicatively connect to entities, including a first entity, in an RF coverage area of the first cellular base transceiver station; and a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that 



cellular LTE base transceiver station and to an associated back haul network in 
parallel with the cellular LTE base transceiver station, the base station 
optimization server being communicatively connected to at least one sensor 
device and to at least one communicating entity via corresponding LTE bearers 
that are redirected through the cellular LTE base transceiver station to 
terminate at the base station optimization server for the at least one sensor 

publish-subscribe broker communications facility to which the at least one 
sensor device and the at least one communicating entity are connected, wherein the cellular LTE base transceiver station has an RF coverage area and is 
configured for RF communication with the at least one sensor device and the at 
least one communicating entity, wherein the first publish-subscribe broker 
communications facility is adapted to route packets of sensor data, on behalf 
of the at least one sensor device that publishes the sensor data, from the 
first publish-subscribe broker communications facility to an application, 
wherein the application subscribes to the sensor data, and wherein the application generates application data that is at least in part data collected from the at least one sensor device, and wherein the first publish-subscribe broker communications facility is adapted to route packets of application data, 
on behalf of the application that publishes the application data, from the first publish-subscribe broker communications facility to the at least one communicating entity, wherein the at least one communicating entity subscribes to the application data;  and a regional optimization server communicatively connected with a packet data network gateway (PGW) on a packet data network side of the PGW and adapted to provide services to the at least one sensor device and to the at least one communicating entity, the regional optimization server comprising a second publish-subscribe broker communications facility that is adapted to route data that is published by the application to the first 
publish-subscribe broker communications facility, wherein the application is adapted to run on at least one of the base station optimization server, the regional optimization server, and a server remote from the cellular LTE wireless network. 

26. The system of claim 16, wherein the conferencing service within a LTE wireless network encompassing the system components enables the organization of a set of diverse sensor types, a diverse set of data consuming entities, and data processing, storage, and transfer entities into a distributed sensor application, including the deployment of service programs specific to each sensor type on a set of optimization servers deployed throughout the LTE wireless network and on servers deployed remote from the LTE wireless network, and including using the conferencing service to organize sets of processed sensor data into data streams, each of which is shared concurrently with a subset of participants in the distributed sensor application that needs access to the particular data stream.
27. The system of claim 26, wherein a direct connection of a plurality of sensor devices to publish-subscribe broker communications facilities in the LTE wireless network, rather than a direct connection of the sensor devices to the distributed sensor application, facilitates addition or deletion of selected ones of the sensor devices in communicative connectivity with the distributed sensor application.
28. The system of claim 26, wherein a plurality of communicating entities is each able to use a single connection to the first publish-subscribe broker communications facility for communication with a plurality of data streams as part of the distributed sensor application.




See, claim 15 above
3. The system of claim 1, wherein the first optimization server is a local optimization server and the second optimization server is a regional optimization server associated with a packet data network gateway (PGW) of a cellular network including the first cellular base transceiver station.

See, claim 15 above
4. The system of claim 1, wherein the second entity is at least one of a computer-based user communication device, a mobile transceiver device, a sensor-based communication device, and an application.

22. The system of claim 20, wherein the ability to use redirected LTE bearers to connect the at least one sensor device to the first publish-subscribe broker communications facility that runs on the base station optimization server reduces latency in delivering sensor data to a storage and data processing application.
23. The system of claim 22, wherein use of a transmission facility of the back haul network is minimized in collecting, processing, and distributing the sensor data.
24. The system of claim 22, wherein the delivery of at least one of sensor data and processed sensor data to communicating entities connected through the same cellular LTE base transceiver station as is the at least one sensor device, is 



See, claim 15 above
6. The system of claim 5, wherein a plurality of sensor devices is configured to be in communication with the publish-subscribe broker network and to generate sensor data, wherein the publish-subscribe broker network is configured to collect and distribute the sensor data among a plurality of entities connected to the publish-subscribe broker network.

20.  The system of claim 15, wherein the application runs either on the 
regional optimization server or on a server remote from the cellular LTE 
wireless network, and wherein the application publishes its application data 
via the second publish-subscribe broker communications facility that runs on 
the regional optimization server, or on a third publish-subscribe broker 
communications facility that runs on the server remote from the cellular LTE 
wireless network, and wherein the at least one of the second or the third 
publish-subscribe broker communications facilities routes published packet 
streams of application data to the first publish-subscribe broker 
communications facility that runs on the base station optimization server that 
serves the at least one sensor device and the at least one communicating entity 
that subscribe to the published application data. 
 
    21.  The system of claim 20, wherein the application data published by the 
application is routed by the publish-subscribe broker communications facility 
to which it is connected to all communicating entities that subscribe to its 

in the broker network, wherein the communicating entities are each selected 
from the group including a computer-based user communication device, a mobile 
transceiver device, a sensor-based communication device, other applications, 
and display devices. 



22. The system of claim 20, wherein the ability to use redirected LTE bearers to connect the at least one sensor device to the first publish-subscribe broker communications facility that runs on the base station optimization server reduces latency in delivering sensor data to a storage and data processing application.


8. The system of claim 5, wherein the publish-subscribe broker network is configured to deliver a single stream of data to each of a plurality of communicating entities that is connected to the publish-subscribe broker network and subscribes to the data packets published by the first entity.


    25. The system of claim 22, wherein the first publish-subscribe broker communications facility that runs on the base station optimization server allows a single stream of sensor data to be delivered to a plurality of communicating entities that subscribe to the sensor data.
9. The system of claim 8, wherein each of the plurality of communicating entities is able to use a single connection to a respective publish-subscribe broker of the publish-subscribe broker network to communicate a plurality of data streams to one or more applications or other sensor devices.

See, claim 15 above, claim 21, 22


31. A method comprising: providing a base station optimization server connected to a cellular LTE base transceiver station and to an associated back haul network in parallel with the cellular LTE base transceiver station, the base station optimization server being communicatively connected to at least one sensor device and to at least one communicating entity via corresponding LTE bearers that are redirected through the cellular LTE base transceiver station to terminate at the base station optimization server for the at least one sensor device and the at least one communicating entity, and comprising a publish-subscribe broker communications facility to which the at least one sensor device and the at least one communicating entity are connected, wherein the cellular LTE base transceiver station has an RF coverage area and is configured for RF communication with the at least one sensor device and the at least one communicating entity, wherein the publish-subscribe broker communications facility is adapted to route packets of sensor data, on behalf of the sensor device that publishes the sensor data, from the publish-subscribe broker communications facility to an application, wherein the application subscribes to the sensor data, and wherein the application generates application data that is at least in part data collected from the sensor device, and wherein the publish-subscribe broker communications facility is adapted to route packets, on behalf of the application that publishes the application data, from the publish-subscribe broker communications facility to the at least one communicating entity, wherein the at least one communicating entity subscribes to the application data.


32. A method comprising: providing a base station optimization server connected to a cellular LTE base transceiver station and to an associated back haul network in parallel with the cellular LTE base transceiver station, the base station optimization server being communicatively connected to at least one sensor device and at least one communicating entity via corresponding LTE bearers that are redirected through the cellular LTE base transceiver station to terminate at the base station optimization server for the at least one sensor device and the at least one communicating entity and comprising a first publish-subscribe broker communications facility to which the at least one sensor device and the at least one communication entity are connected, wherein the cellular LTE base transceiver station has an RF coverage area and is configured for RF communication with the at least one sensor device and the at least one communicating entity, wherein the first publish-subscribe broker communications facility is adapted to route packets, on behalf of the at least one sensor device, from the first publish-subscribe broker communications facility to an application, wherein the application subscribes to the sensor data, and wherein the application generates application data that is at least in part data collected from the sensor device, and wherein the first publish-subscribe broker communications facility is adapted to route packets, on behalf of the application that publishes the application data, from the first publish-subscribe broker communications facility to the at least one communicating entity, wherein the at least one communicating entity subscribes to the application data; and providing a regional optimization server communicatively connected with a packet data network gateway (PGW) on the packet data network side of the PGW and providing services to the at least one sensor device and to the at least one communicating entity, the regional optimization server comprising a second publish-subscribe broker communications facility and adapted to route data that is published by the application to the first publish-subscribe broker communications facility, wherein the application is adapted to run on at least one of the base station optimization server, the regional optimization server, and a server remote from a cellular LTE network encompassing the cellular LTE base transceiver station.
Instant Application 17/066,081
 US 9,179,354
Claims 1-10
Claims 1-9, 12-17


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

4.	Claims 1-20 would be allowable, if a Terminal Disclaimer is filed to overcome the double patenting rejection set forth, in this Office Action.
	
	Prior Arts
	Regarding claims 1,10-11, 20, Krishnaswamy et al (US 2011/0300852 A1) discloses a system/method and apparatus (fig. 1 to fig. 5, see, system, apparatus and method for distributing multimedia services, section 0046, 0071) comprising: a computer (fig. 2, fig. 5,, computer 240 which may a group of computers in combination with one or more of the severs, section 0049) connected to a communication network (fig. 1 to fig. 4, wireless communication network 100, section 0041-0046), wherein the communication network (fig. 1 to fig. 4, wireless communication network 100, section 0041-0046) includes a publish-subscribe broker network (see, the femto node used for offloading tasks for the server, the server it the publish subscribed entity, section 0067, 0069-0074, 0075-00076) adapted to provide publish-subscribe broker services to a sensor device (see, the femto in coordination with the server, act as a proxy for UE, runs application in behalf of the UE, RSS feeds, section 0075-0077) in RF communication with a wireless RF access node (fig. 1 to fig. 3, see, femto node in combination with the wireless network and internet cloud 240, connected to UEs, section 0067-0074), wherein the wireless RF access node is connected to the communication network and enables the sensor device to connect to the publish-subscribe broker network (see, the femto node feed data/RSS feeds form the server to the UE, including creating transport layer security (TLS) session for the UE, section 0075-0076) but fails to teach: “a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the first entity to the second entity via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity” as recited in claim 1.
Kothamasu et al (US 2010/0333111 A1) from a similar field of endeavor discloses systems and methods which include a plurality of brokers/broker clusters (fig. 16, broker 1 to broker n) which are configured to publish/distribute messages from publishing applications (fig. 16, fig. 21,  Subscriber Application 1, Subscriber application n, section 0020-0022, 0248-0254, 0259-266) to subscribers based on a policy of a cluster connection (fig. 16, fig. 21, broker connections coupled to clusters connections 1610, 1611, 1612, section 0020-0022, 0248-0254, 0259-0266).

	Banks et al (US 2009/0138572 A1) discloses scalable publish/subscribe brokers  which distribute messages based on subscription information/subscriber’s request/interest (section 0004, 0007, 0009, 012-0018).

 Fitzgerald et al (US 2012/0198032 A1) discloses a system that includes a remote optimization server 3 that is connected/coupled to a base station 2 (fig. 2, section 0051 ) that is connected to a central optimization server 5 (fig. 2, element 5 of the core network) via a backhaul network (fig. 2, element 4) where all the cited network elements are configured to optimize data transmission (section 0011 -0012). Fitzgerald 032 further discloses the regional optimization server connected to a gateway (fig. 2, see, remote optimization server 3 and central optimization server 5) which provide services (see, web-based service) to a mobile device (section 0022-36) and transfer the application's functionality (noted: treated as handoff of the mobile user).


Aguirre et al (US 2013/0072167 Al) from a similar field of endeavor discloses the LTE base station transceiver (fig. 1, base station 120-1 in the LTE-based network, col. 2, line 34-37,col. 3, line 33-45), the station optimization server (fig. 1, optimization device 140 communicative coupled to base station 120 which is part of the LTE network, noted: the optimization device may include a server, col. 4, line 50-58)), the publish-subscribe broker communications facility (fig. 1, base station 120-1 communicatively coupled to content providers 150 with means for providing the content streams to the wireless user devices 110-1 -110-4, col. 2, line 34-67, col. 3, line 15 to col. 4, line 5), the base station forwarding streams (i.e., video, text) received from the content providers to the user devices, col. 3, line 15-59), the content providers that provides the streams to the base station for transmission to the user devices, col.3, line 15-59), from the publish-subscribe broker communications facility transmitting to the user devices (see, the base station forwarding streams (i.e., video, text) received from the content providers to the user devices, col. 3, line 15-59).
	However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the first entity to the second entity via the first publish-subscribe broker and the second publish-subscribe broker if the second entity has subscribed to receive the data packets published by the first entity” as recited in claim 1.
However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “providing a second optimization server comprising a second publish-subscribe broker, wherein the first publish-subscribe broker and the second publish-claim 10.
However, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a second optimization server comprising a second publish-subscribe broker; wherein the first publish-subscribe broker and the second publish-subscribe broker are part of a publish-subscribe broker network that is operable to distribute published data packets between entities that are connected to a publish-subscribe broker of the publish-subscribe broker network, wherein the first entity is enabled to connect to the first publish-subscribe broker via the first cellular base transceiver station by a single connection, wherein a second entity is enabled to connect to the second publish-subscribe broker by a single connection, and wherein when the first entity is connected to the first publish-subscribe broker and the second entity is connected to the second publish-subscribe broker, then the publish-subscribe broker network is configured to route data packets published by the second entity to the first entity via the second publish-subscribe broker and the first publish-subscribe broker if the first entity has subscribed to receive the data packets published by the second entity” as recited in claim 11.
claim 20.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473